Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND REPLACED
WITH “[***]”. SUCH IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
THE COMPANY IF DISCLOSED.


This letter agreement (this “Letter Agreement”) is made as of January 17th, 2020
(the “Effective Date”), by and between Deciphera Pharmaceuticals, LLC a limited
liability company organized and existing under the laws of Delaware, U.S.A.,
located at 200 Smith Street, Waltham, MA 02451, U.S.A., (“Deciphera”), and Zai
Lab (Shanghai) Co., Ltd., an exempted company organized and existing under the
laws of P.R. of China, located at 4F, Bldg 1, Jinchuang Plaza, 4560 Jinke Rd,
Shanghai, China, 201210 (“Zai”) in connection with that certain License
Agreement entered by and between Deciphera and Zai, dated as of June 10, 2019
(the “License Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings given to them in the License Agreement. The
purpose of this Letter Agreement is to clarify several operational matters
contemplated by the License Agreement. In connection therewith, the undersigned
hereby agrees and acknowledges as follows:
1.[***]
2.For clarity, for Article 6 (Regulatory), Section 13.1(e) (By Zai) and Section
15.8 (Effect of Termination) of the License Agreement, the definition of
“Regulatory Approval” shall be amended to mean,
“with respect to a Licensed Product in a region or a country, each approval from
the necessary Governmental Authority or Regulatory Authority necessary to
conduct Clinical Trials, import, market or sell such Licensed Product in such
region, including pricing approvals (but excluding reimbursement approvals).”
3.[***]
4.[***]
5.[***]
6.Zai shall comply, and shall cause its Affiliates, Sublicensees and
subcontractors to comply, with all Applicable Laws, including without limitation
GCP and regulations promulgated by the NMPA, in their conduct of all Clinical
Trials in the Territory.
7.Notwithstanding anything to the contrary in Section 6.4 (Adverse Event
Reporting) of the License Agreement, Zai shall be responsible for complying with
all Applicable Laws governing Adverse Events in the Territory for all Clinical
Trials conducted in the Territory and the Parties shall execute a
Pharmacovigilance Agreement per the License Agreement to reflect the agreement
among the Parties with respect to such matters, including that Zai will provide
in English adverse events from Regional Studies for inclusion in a reporting
system chosen by Deciphera.
8.Prior to Zai initiating any Clinical Trial in the Territory, Zai (a) shall
have and maintain such type and amounts of clinical trial insurance covering the
conduct of each such Clinical Trial in the Territory that is normal and
customary in the pharmaceutical industry generally for similarly situated
companies to conduct each such Clinical Trial; and (b)



--------------------------------------------------------------------------------

Exhibit 10.2
shall name Deciphera and all its Affiliates as full named insureds thereunder
who are each entitled to the full benefits of such insurance policy.
9.[***]
10.The governing law and dispute resolution provisions of the License Agreement,
as amended from time to time, shall apply to the provisions of this letter
agreement. Any notices or other communication required to be provided under the
provisions of this Letter Agreement shall be provided in accordance with the
notice provision of the License Agreement as amended from time to time. In the
event of a conflict between a term or condition of this Letter Agreement and a
term or condition of the License Agreement, the term or condition of this Letter
Agreement shall control. This Letter Agreement may be executed in multiple
counterparts which, taken together, shall constitute one and the same agreement.
This Letter Agreement may only be amended with the written consent of both
Parties hereto.


[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------


Exhibit 10.2
IN WITNESS WHEREOF, the Parties intending to be bound have caused this Letter
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

Deciphera Pharmaceuticals, LLCZai Lab (Shanghai) Co., Ltd.By: /s/ Steve
HoerterBy: /s/ Samantha DuName: Steve HoerterName: Samantha DuTitle: President
and Chief Executive OfficerTitle: Chairman and Chief Executive Officer
Date: 17th, Jan., 2020
Date: 17th, Jan., 2020




